Title: To George Washington from Benjamin Lincoln, 2 December 1782
From: Lincoln, Benjamin
To: Washington, George


                        

                            Dear General,War. Office December 2nd 1782
                        
                        I am this morning honored with your Excellency’s letter of the 27th ultimo.
                        I have no idea that the explanatory resolve of Congress has relation to any corps but such as are subject to
                            the reform directed in the resolve of the 7th of August—and I am confident such a measure would meet a certain negative
                            were it proposed for whenever a request for leave to return with the emoluments granted by the resolve of the 21st of
                            October 1780 comes before Congress—it is warmly opposed—observations are made that a compliance with such requests will
                            double our number of Officers—by furnishing two setts.
                        I am fully in sentiment with your Excellency respecting Hazen’s regiment.
                        I have conversed with Mr Morris about the clothing—he is in hourly expectation of a very considerable supply
                            from Europe—and is perplexed at present what measures to take—as the state of our finance forbids his making purchases
                            while he has such prospects of a supply for the next year’s clothing—he has directed a quantity to be purchased from Mr
                            Ross in Virginia—and there is an arrival of clothing at Boston.
                        The coats will in future be faced with red—white linings and buttons—this change in the uniform appeared to
                            be wished for when I conversed with the Officers in Camp.
                        I have given the most pointed orders to hasten the envoy of shirts—1200 may be very soon expected in Camp.
                            the whole will be sent on without delay—a great number of persons are employed in making them.
                        I have directed a return of the German Artificers to be made, and I expect hourly to receive it—I am so fully
                            persuaded that the repairs you mention are requisite and necessary—that no time shall be lost in procuring German
                            Artificers to complete them—if any are to be got I have ordered the company– books to be made—they shall be forwarded in
                            the course of this month. I have the honor to be, with perfect esteem and attachment, My dear General, Your most obedient
                            servant
                        
                            B. Lincoln
                        
                    